PER CURIAM:
In these consolidated petitions for review, Caroline Adhiambo Okello, a native and citizen of Kenya, petitions for review of two separate orders of the Board of Immigration Appeals (“Board”): (1) denying her motion to reopen, and (2) denying her motion to reconsider its denial of her motion to reopen immigration proceedings.
We have reviewed the record and the Board’s orders and find that the Board did not abuse its discretion in denying either Okello’s motion to reopen or her motion to reconsider. See 8 C.F.R. § 1003.2(a) (2006); INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992); Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir.2006). We therefore deny both petitions for review for the reasons stated by the Board. See In Re: Okello, No. A75843-249 (B.I.A. Oct. 8, 2004 & Feb. 9, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITIONS DENIED.